Citation Nr: 0024333	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, to 
include swelling of the feet, as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  Recent VA treatment records show that the veteran 
currently has hypertension.

2.  The veteran's February 1956 service discharge examination 
indicates that the veteran may have been hospitalized for 
treatment of hypertension in service, and his blood pressure 
reading was 160/100.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Attempts to locate the veteran's service medical records have 
been only partially successful.  His records may have been 
destroyed in the accidental fire at the National Personnel 
Records Center (NPRC) in 1973.  The only service medical 
record currently associated with the claims file is his 
discharge examination.  The February 1956 discharge 
examination report notes that the veteran had elevated blood 
pressure when he enlisted and that he was "hospitalized for 
hypertension ? at Lackland AFB for 3 weeks in 1952."  His 
blood pressure reading at discharge was 160/100.  Post 
service medical evidence includes VA treatment records dated 
from 1996 to 1998 which show diagnosis of and treatment for 
hypertension.

In this instance, the Board finds that the veteran's claim 
for hypertension is well-grounded on the basis that the 
veteran had mild hypertension at discharge and that he 
currently has a diagnosis of hypertension.  Accordingly, the 
claim of entitlement to service connection for hypertension 
is well grounded.  To this extent only, the appeal is 
granted.  However, as discussed in the Remand section below, 
further development is needed for full adjudication of this 
claim.


ORDER

The claim of entitlement to service connection for 
hypertension is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
hypertension is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A review of the evidence of record reveals that there are 
additional, pertinent VA records which have not been 
associated with the claims file.  The Board finds that an 
attempt should be made to obtain these records.  The VA is 
deemed to have constructive knowledge of such records.  As 
such, they should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Board notes that the claims file is devoid of 
any pertinent records dated between March 1956, when the 
veteran separated from service, and May 1996, the date of the 
earliest VA treatment record presently associated with the 
claims file.  The Board also notes that the available records 
show that the veteran has diabetes mellitus.  As the duty to 
assist involves obtaining potentially relevant records, the 
veteran should be requested to assist the RO in developing 
evidence pertinent to his claims.  White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records).

Pending the development requested below, the Board will defer 
consideration of the issue of entitlement to service 
connection for heart disease, to include swelling of the 
feet, as secondary to hypertension.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment since 
service for all health care providers, 
including VA, who may possess additional 
records pertinent to his pending 
hypertension and heart disease claims.  
When the requested information and any 
necessary authorizations are received, 
the RO should take appropriate steps to 
obtain a copy of all pertinent documents 
which are not already of record.

2.  When the development requested has 
been completed, the claims for service 
connection for hypertension and heart 
disease, to include swelling of the feet, 
should again be reviewed by the RO on the 
basis of the additional evidence.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
period to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals






 



